Citation Nr: 0618018	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for a left eye 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for a left ankle condition, a 
left eye condition, a stomach condition, and a low back 
condition.  

In a letter received in November 2004, the veteran appears to 
be filing a claim for service connection for a low back 
disorder as secondary to a claimed ankle disorder.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
suffers from a current stomach disorder.  

2.  There is no competent evidence showing that the veteran 
currently suffers from a current left eye disorder.  

3.  There is no competent evidence that the veteran's current 
left ankle disorder had its onset during service or is 
etiologically related to his active service.  

4.  There is no competent evidence that the veteran's current 
low back disorder had its onset in service or is otherwise 
etiologically related to his active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for a left eye 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

4.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.




VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in March 2004.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced 



thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from non-VA health providers have also 
been obtained, including, but not limited to, the Dallas 
Family Hospital, the Center for Diagnostic Medical Services, 
Inc., Progressive Rehabilitation, Therapy Dynamics, Dr. K.S. 
Bayles, and M.M. Prigoff, P.C.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  A medical examination is unnecessary with respect to 
the veteran's claimed stomach disorder and low back disorder 
because there is no evidence of any complaint or treatment 
for these conditions during service.  Id.  VA is not required 
to provide a medical examination in instances where no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 5103A(a)(2); see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003), Duenes v. Principi, 
18 Vet App. 512, 517 (2004).  

Nor does VA have a duty to provide a medical examination with 
regard to the veteran's claims for service connection for a 
left ankle disorder and a left eye disorder.  Even though 
there is evidence of treatment for the veteran's left eye and 
left ankle during service, merely showing an event in service 
and evidence of a current disability, or a description of 
symptoms, is not enough to necessitate a medical examination.  
Competent evidence must also show that the claimed disability 
or symptoms may be associated with the in-service injury.  38 
C.F.R. § 3.159(c)(4) (2005).  VA's duty to provide a medical 
examination is not triggered unless the veteran shows a 
causal connection between his claimed disabilities and his 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  A medical 



examination is unnecessary with respect to these claimed 
disabilities because no competent evidence of record 
indicates an association between his service and his claimed 
left ankle and left eye disorders.  38 U.S.C.A. 5103A(d); 
Wells v. Principi, 326 F.3d 1381, 1384 (2003).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for the disabilities on appeal 
and that, therefore, the provisions of § 5107(b) are not 
applicable.


Stomach disorder

The record is absent for any objective evidence of complaint 
or medical treatment for a stomach disorder, either during 
service or post-service.  While the veteran is competent to 
state that he has symptoms of a stomach disorder, neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence of a current stomach disorder, the 
Board must conclude the veteran does not currently suffer 
from that disability.




As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claims for 
service connection for a stomach disorder must be denied 
because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.  


Left eye disorder

Service medical records document that the veteran was treated 
for a left eye injury during service.  However, the record is 
absent for any competent evidence that he currently has any 
disability of the left eye, including residuals of the in-
service injury.  

Again, while the veteran is competent to describe what he, as 
a layman, can observe with his senses, neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence of 
a left eye disability, the Board must conclude the veteran 
does not currently suffer from that disability.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claims for 
service connection for a left eye disorder must be denied 
because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.

Additionally, even had the veteran established a current eye 
disorder, evidence of a nexus between a current disability 
and an in-service injury is required for a grant of service 
connection.  In this case, the record is absent for any 
competent evidence of a link between any current eye 
disability and his service.  Indeed, the evidence of record 
establishes the contrary.  In a June 1976 report of medical 
history for reenlistment, the veteran did not indicate that 
he had eye trouble.  The associated medical examination shows 
his eyes to be normal, as did a May 1982 discharge medical 
examination.  Other than the October and November 1974 
notations documenting his eye injury, there is no evidence of 
record of any treatment or complaint of an eye disorder until 
his claim in September 2003, over ten years after discharge 
from service.  

In summary, the veteran has not established that he has a 
current eye disorder or that his injury in-service is 
causally related to his alleged symptoms of an eye disorder.  
Therefore, his claim for service connection for a left eye 
disorder must be denied. 


Left ankle disorder

Service medical records show that the veteran was treated for 
a laceration and sprain of the left ankle in October 1974.  
An April 1976 reenlistment report of medical examination is 
absent for any indication of an ankle disorder, and the 
veteran's lower extremities were found to be normal.  In a 
June 1976 reenlistment report of medical history, the veteran 
indicated that he did not then have, or ever had, any bone, 
joint or other deformity or arthritis or rheumatism.  While 
this medical history reported that the veteran had leg 
cramps, which were relieved upon leg extension, there is no 
indication of any ankle involvement or any other complaint 
regarding his lower extremities.  Additionally, a May 1982 
discharge 



medical examination report indicated that his lower 
extremities were normal at discharge.  

An April 1991 medical report, from Dr. Bayles, marks the 
first post-service evidence of an ankle disorder.  In a 
report dated in November 1996, Dr. Bayles states that the 
veteran had been under his care for low back and ankle 
injuries that occurred in February 1991.  While the veteran 
has asserted that his current ankle condition is 
etiologically related to service, as a layperson he is not 
competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The record is absent for any 
competent evidence of a nexus between the veteran's current 
ankle disorder and his service.  Indeed, the medical evidence 
of record attributes his ankle disorder to an injury 
occurring many years after discharge from service.  

The veteran's assertion that his current left ankle disorder 
is related to his October 1974 ankle injury during service is 
unsupported by clinical evidence of record.  Both the April 
1976 reenlistment medical examination and the May 1982 
discharge medical examination indicate the veteran's lower 
extremities were normal.  Eight years followed separation 
from service without any evidence of a left ankle disorder.  
Significantly, the first evidence of post-service treatment 
for the veteran's left ankle was in response to an injury 
occurring many years after separation.  Despite his current 
treatment for a left ankle disorder, these aforementioned 
facts preponderate against a finding that he had a chronic 
left ankle disorder during service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Because there is no competent evidence of record showing that 
the veteran's current left ankle disorder had its onset 
during service or is etiologically related to his service, 
his claim for service connection for this disorder must be 
denied.  




Low back disorder

The veteran contends that his current low back disorder is 
related to his service.  Service medical records are absent 
for any mention of complaint, treatment or diagnosis of a low 
back disorder.  

The veteran's assertion that his current low back disorder 
had its onset or was caused by service is not competent 
evidence of the required nexus between this claimed 
disability and his service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

A September 1992 medical report, from Dr. Bayles, marks the 
first dated document of treatment for the veteran's low back.  
This document attributes the veteran's somatic dysfunction of 
the lumbosacral spine to a change in gait from a left ankle 
brace.  There is no evidence of record of a nexus between the 
veteran's current low back disorder and his active service.  
Again, Dr. Bayles stated in a November 1996 report that the 
veteran had been under his care since April 1991 for an 
injury occurring in February 1991.  Therefore, the only 
competent medical nexus evidence of record indicates that the 
veteran's low back disorder is related not to his military 
service, but to an injury occurring many years after 
separation from service.  

Because there is no competent evidence of record that the 
veteran's current low 
back disorder had its onset during service or is 
etiologically related to his service, his claim for service 
connection for this disorder must be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


